Exhibit 10.1

AMENDMENT NO. 8

Dated as of June 1, 2020

to and under

Credit Agreement

Dated as of October 28, 2013, as Amended

Each of SOUTH STATE CORPORATION, formerly known as “First Financial Holdings,
Inc.” (the “Company”), and U.S. BANK NATIONAL ASSOCIATION (the “Lender”) agree
as follows:

 

1.         Credit Agreement.

 

Reference is made to the Credit Agreement, dated as of October 28, 2013, between
the Company and the Lender, as amended by Amendment No. 1, dated as of October
27, 2014, between the Company and the Lender, and as further amended by the
Agreement to Reinstate and Amendment No. 2, dated as of November 5, 2015,
between the Company and the Lender, and as further amended by Amendment No. 3,
dated as of November 16, 2015, between the Company and the Lender, and as
further amended by the Amendment No. 4, dated as of November 15, 2016, between
the Company and the Lender, and as further amended by the Amendment No. 5, dated
as of November 15, 2017 between the Company and the Lender, and as further
amended by the Amendment No. 6, dated as of November 15, 2018, between the
Company and the Lender, and as further amended by the Amendment No. 7, dated as
of November 15, 2019, between the Company and the Lender (said credit agreement,
as so amended, the “Credit Agreement”).  Terms used but not defined in this
Amendment No. 8 (this “Amendment”) shall have the meanings ascribed to them in
the Credit Agreement.

 

2.         Amendments.  On and after the Effective Date (as defined in Section 5
below), the Credit Agreement shall be amended as hereinafter set forth.

 

(a)       The definitions of “New York Banking Day” and “Reprice Date” are
deleted from Section 1.1(a) of the Credit Agreement.  The following definitions
in Section 1.1(a) of the Credit Agreement shall be amended in their entirety or
in the case of new definitions inserted, as applicable, to read as follows:

 

“Commitment Fee Percentage” shall mean, for any Fiscal Quarter (or portion
thereof), (a) 0.35%, if the Investment Balance for such Fiscal Quarter is less
than $50,000,000, (b) 0.15%, if the Investment Balance for such Fiscal Quarter
is equal to or greater than $50,000,000 but less than $100,000,000, and
(c) 0.00%, if the Investment Balance for such Fiscal Quarter is equal to or
greater than  $100,000,000.

 

“LIBOR Rate” shall mean an annual rate equal to 2.00% plus the greater of
(i) zero percent (0.0%) and (ii) the one-month LIBOR rate quoted by the Lender
from Reuters Screen LIBOR01 Page or any successor thereto which may be
designated by Lender as provided below, which shall be that one-month LIBOR rate
in effect two New York










 

Banking Days prior to the Rate Adjustment Date, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent and such
rate to be reset monthly on each Rate Adjustment Date. The term “New York
Banking Day” means any date (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.  The term “Rate
Adjustment Date” means the first day of each month. If the initial advance under
this Agreement occurs other than on the Rate Adjustment Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two New York
Banking Days prior to the later of (a) the immediately preceding Rate Adjustment
Date and (b) the closing date of the loan, which rate plus the percentage
described above shall be in effect until the next Rate Adjustment Date. If
Lender has determined that (a) the rate index described above (“LIBOR”) is no
longer available, either because (i) LIBOR is not being quoted or published,
(ii) any relevant agency or authority has announced that LIBOR will no longer be
published or is no longer representative, or (iii) any similar circumstance
exists such that LIBOR has become unavailable or ceased to exist, or (b) similar
loans are being documented with a replacement rate to LIBOR, Lender may, in its
discretion, replace LIBOR with a replacement rate (which may include a successor
index and a spread adjustment), taking into consideration any selection or
recommendation of a replacement rate by any relevant agency or authority and
evolving or prevailing market conventions. In connection with the selection and
implementation of any such replacement rate, Lender may make any technical,
administrative or operational changes that Lender decides may be appropriate to
reflect the adoption and implementation of such replacement rate. Lender does
not warrant or accept any responsibility for the administration or submission
of, or any other matter related to, LIBOR or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation whether any such alternative, successor or replacement rate will have
the same value as, or be economically equivalent to, LIBOR. The Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error.

“Net Income” shall mean, for any period, the net after-tax income of SOUTH STATE
BANK, excluding the after-tax effect of the sum of (a) gains or losses resulting
from the sale of investments or other capital assets (other than transactions in
the ordinary course of business), (b) gains or expenses on acquisitions arising
from the acquisition method of accounting for business combinations, and (c) one
time charges or expenses related to the merger of the Company and CenterState
Bank Corporation, including without limitation transaction expenses and loan
write-downs required in accordance with GAAP in accordance with the Day 2 CECL
Provision of Acquisition Accounting.

“Revolving Loan Commitment” shall mean an aggregate principal amount not to
exceed $100,000,000.

(b)        A new Section 5.11(g) shall be added to the Credit Agreement to read
as follows:

“(g)      With respect to the Company, at all times maintain Liquidity of not
less than $25,000,000. For purposes of this Section, “Liquidity” means the
combined value in U.S. Dollars of the following unencumbered assets of the
Company: (i) cash, (ii) marketable securities, or (iii) investments held in U.S.
Bank National Association convertible money





2




 

market deposit account held by the Company with Lender which investments are
subject to partial or total redemption at the option of the investor by not less
than thirty-one (31) calendar days prior oral and written notification to the
Lender.

(c)        Section 6.1 of the Credit Agreement shall be amended in its entirety
to read as follows:

6.1       Change of Control; Consolidation, Merger, Acquisitions,
Etc.  (a) Enter into a Change of Control transaction; or (b) purchase or
otherwise acquire all or substantially all of the assets or stock of a Person
(which Person would, upon the consummation of such transaction, become a Bank
Subsidiary), unless (only in the case of any such purchase or other acquisition
that would increase the assets of the Company and its Subsidiaries, on a
consolidated basis by an amount which exceeds a value equal to 25% of the assets
of the Company and its Subsidiaries on a consolidated basis before giving effect
to such purchase or acquisition), either (at the Company’s option) substantially
simultaneously with the time a definitive agreement for such purchase or other
acquisition is entered into or at least five (5) calendar days prior to the
consummation of such purchase or acquisition, the Company provides the Lender
with a pro forma compliance certificate that includes a certification that such
purchase or other acquisition would not cause an Event of Default (assuming for
the purposes of the pro forma calculation of the financial covenants set forth
in Section 5.11 hereof that the effective date of such purchase or other
acquisition were the end of the Fiscal Quarter or Fiscal Year, as applicable,
most recently ended prior to the date of such certification for which internal
financial statements are available). Notwithstanding the foregoing, this Section
6.1 shall not prohibit the consummation of the merger of the Company and
CenterState Bank Corporation or any transaction in connection therewith.]

(d)        Section 6.2 of the Credit Agreement shall be amended in its entirety
to read as follows:

“6.2      Holding Company Indebtedness.  With respect to the Company only (and
not any of its Subsidiaries) issue, create, incur, assume or otherwise become
liable with respect to, or permit to remain outstanding, any Holding Company
Indebtedness, except: (a) the Obligations; (b) Holding Company Indebtedness
disclosed on the Company’s quarterly Parent Company Only Financial Statements
for Large Bank Holding Companies – FR Y-9LP dated June 30, 2013; and (c)
subordinated Holding Company Indebtedness in an aggregate amount not to exceed
$450,000,000.”

3.         Continuing Effect of Credit Agreement.  The provisions of the Credit
Agreement, as amended by the amendments in Section 2 hereof, are and shall
remain in full force and effect and are hereby in all respects confirmed,
approved and ratified.

4.         Representations and Warranties.  In order to induce the Lender to
agree to the amendment contained herein, the Company hereby represents and
warrants as follows:

(a)      The Company has the power, and has taken all necessary action to
authorize it, to execute, deliver and perform in accordance with their
respective terms, this Amendment





3




 

and the Credit Agreement as amended by this Amendment.  This Amendment has been
duly executed and delivered by the duly authorized officers of the Company and
is, and the Credit Agreement as amended by this Amendment is, the legal, valid
and binding obligation of the Company enforceable in accordance with its terms.

(b)      Each of the representations and warranties set forth in Section 3 of
the Credit Agreement, after giving effect to this Amendment, shall be made at
and as of the Effective Date, except to the extent that any such representations
or warranties are made as of a specified date or with respect to a specified
period of time, in which case such representations and warranties shall be made
as of such specified date or with respect to such specified period.

5.        Conditions to Effectiveness.  This Amendment shall be effective as of
June 1, 2020 (the “Effective Date”), but only after the Lender, in its sole
discretion, shall have determined that each of the following conditions has been
satisfied by the Company or waived by the Lender:

(a)      The Lender shall have received each of the following in form and
substance satisfactory to it:

(i)        this Amendment duly executed by the Company and the Lender.

(ii)       an executed Third Amended and Restated Revolving Credit Note;

(iii)      an incumbency certificate, dated the Effective Date, executed by the
secretary or assistant secretary of the Company, which shall identify by name
and title, and bear the signature of, each officer of the Company authorized to
sign this Amendment and the documents delivered by the Company hereunder and to
effect the amendments contemplated hereby (each such officer, an “Authorized
Officer”);

(iv)      either a copy of the by-laws of the Company, certified on the
Effective Date by the secretary or assistant secretary of the Company, or a
certificate, dated the Effective Date, of the secretary or assistant secretary
of the Company certifying that the by-laws of the Company, as delivered to the
Lender under Section 4.1 of the Credit Agreement, remain in full force and
effect without amendment or modification of any kind;

(v)       either a copy of the by-laws of South State Bank, certified on the
Effective Date by the secretary or assistant secretary of the South State Bank,
or a certificate, dated the Effective Date, of the secretary or assistant
secretary of South State Bank certifying that the by-laws of South State Bank,
as delivered to the Lender under Section 4.1 of the Credit Agreement, remain in
full force and effect without amendment or modification of any kind;

(vi)      a Certificate of Existence for the Company, issued by the Office of
the Secretary of State of South Carolina, and either certified copies of the
Articles of Incorporation of the Company, issued by the Office of the Secretary
of State of South Carolina, or a certificate, dated the Effective





4




 

Date, of the secretary or assistant secretary of the Company certifying that the
Articles of Incorporation of the Company, as delivered to the Lender under
Section 4.1 of the Credit Agreement, remain in full force and effect without
amendment or modification of any kind;

(vii)    a Certificate of Existence for South State Bank, issued by the Office
of the Secretary of State of South Carolina, and either certified copies of the
Articles of Incorporation of South State Bank, issued by the Office of the
Secretary of State of South Carolina, or a certificate, dated the Effective
Date, of the secretary or assistant secretary of South State Bank certifying
that the Articles of Incorporation of South State Bank, as delivered to the
Lender under Section 5(a)(vi) of Amendment No. 4, remain in full force and
effect without amendment or modification of any kind;

(viii)   copies, certified on the Effective Date by the secretary or assistant
secretary of the Company, of resolutions of the Company authorizing the
execution and delivery of this Amendment;

(ix)      a certificate, dated the Effective Date, of an Authorized Officer
certifying that (i)  each representation made or deemed made under Section 4 of
this Amendment is true and correct on and as of such date or, in the case of any
such representation or warranty that is made as of a specified date or with
respect to a specified period of time, as of such specified date or with respect
to such specified period, (ii) all conditions precedent to the Effective Date
have been satisfied by the Company, and  (iii)  the surviving corporation in the
merger will not be materially weaker from a financial perspective, than the
Company immediately before giving effect to the merger;

(x)      an opinion of counsel for the Company, who may be in-house counsel,
dated the Effective Date, with respect to this Amendment, the Credit Agreement
as amended hereby, and the matters contemplated hereby and thereby;

(xi)     all necessary shareholder and regulatory approvals shall have been
obtained all conditions to closing shall have been satisfied with respect to the
merger of the Company and CenterState Bank Corporation; and

(xii)    such other information, documents or materials as the Lender may have
reasonably requested.

6.         Governing Law.  This Amendment shall, pursuant to New York General
Obligations Law 5-1401, be construed in accordance with and governed by the law
of the State of New York.

7.         Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.





5




 

8.         Headings.  Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

[Signature page follows.]

 

 



6




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers all as of the date hereinabove set forth.

 

 

 

 

SOUTH STATE CORPORATION

 

 

 

 

 

By:

/s/ William C. Bochette, III

 

Name:

William C. Bochette, III

 

Title:

EVP & Treasurer

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeffrey P. Googins

 

Name:

Jeffrey P. Googins

 

Title:

Senior Vice President

 



